DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1), in view of Alland et al. (US 2017/0309997 A1), and further in view of Kai et al. (DE 102009047390 A1).
Regarding Claim 1, Muhlenberg et al. (‘884) discloses “a vehicle radar system [Figure 4]; [paragraph 14: radar sensor system]; [paragraph 16: a vehicle having at least one driver assistance system for monitoring cross traffic with a transmitting device for transmitting electromagnetic signals and a receiving device for receiving electromagnetic signals] comprising, 
a first radar sensor arrangement and a second radar sensor arrangement [paragraph 27: Figure 4: corners 110a, 110b equipped with driver assistance system].”
Muhlenberg et al. (‘884) describes that transmitting device and / or the receiving device can, for. B. have a transmitting antenna or a receiving antenna. Of course, the provision of more than one transmitting antenna and / or more than one receiving antenna is also possible (paragraph 9). Muhlenberg et al. (‘884) shows in Figure 3, one or more transmit antenna(s) 22 and receive antenna(s) 32].  However, Muhlenberg et al. (‘884) does not explicitly disclose “each of the radar sensor arrangements includes at least two transmitter antenna devices and at least two receiver antenna devices.”
In the same field of endeavor, Alland et al. (‘997) teaches “each of the radar sensor arrangements includes at least two transmitter antenna devices and at least two receiver antenna devices [paragraph 35: Figure 3 illustrates a radar system 300 with multiple antennas 302, 304, transmitters 306 and receivers 308]; [paragraph 39: the shaped antenna pattern enables a single radar system with a single  set of sensing elements to mitigate the number of sensors as well as the number of sets of sensing elements per sensor] .”
each of the radar sensor arrangements includes at least two transmitter antenna devices and at least two receiver antenna devices”, as taught by Alland et al. (‘997)  for having arrangement of the linear arrays of radiators selected to form a selected or desired shaped antenna pattern having a selected or desired shapes to cover selected sensing zones [Alland et al. (‘997) – paragraph 5].
Muhlenberg et al. (‘884) further discloses “where each of the at least two receiver antenna device defines a corresponding boresight extension that is perpendicular to an antenna plane each of the at least two receiver antenna devices defines a corresponding antenna radiation pattern [paragraph 24: the receiving device 30 is designed with a single receiving antenna 32 for receiving electromagnetic signals….. the kidney shape monitoring by antenna pattern is spanned with regard to the two kidney ends by two monitoring directions 42 and 44]; [Figure 3: receive antenna(s) 32, antenna pattern]; [paragraph 9: This transmitting device and / or the receiving device can, for. B. have a transmitting antenna or a receiving antenna. Of course, the provision of more than one transmitting antenna and / or more than one receiving antenna is also possible]; [Figure 3: one or more transmit antenna(s) 22 and receive antenna(s) 32]”,
where the antenna radiation pattern  has a lower gain  in the boresight extension than at a certain corresponding first maximum gain azimuth angle  with respect to the corresponding boresight extension, where there is a first maximum gain, where each of the radar sensor arrangements is mounted such that each first maximum gain is directed along a corresponding first maximum gain extension, such that an overlap part of the antenna radiation patterns  is formed [paragraph 6: kidney-shaped monitoring area with a first monitoring direction and with a second monitoring direction]; [paragraph 7: Due to the inventive design of the transmission device with a kidney-shaped monitoring area, there is no gap between the lateral monitoring and the front or rear monitoring. Rather, the lateral emergence of cross traffic can be followed until this cross traffic is in front of or behind the vehicle]; [paragraph 14: generate the kidney-shaped shape of the monitoring area via complex structures of the antenna]; [paragraph 16: kidney shaped monitoring area with a first monitoring direction and with a second monitoring direction].”
However, Muhlenberg et al. (‘884)/Alland et al. (‘997) does not explicitly disclose “the vehicle radar system is arranged to determine an angle position relative the vehicle radar system  for a target object from a difference of radial velocity of the first and second sensor arrangements.”
In the same field of endeavor, Kai et al. (‘390) teaches “the vehicle radar system is arranged to determine an angle position relative the vehicle radar system  for a target object from a difference of radial velocity of the first and second sensor arrangements [paragraph 14: a position of the object in relation to the vehicle is determined on the basis of a difference variable, a difference between a frequency or speed represented by the first sensor signal and one represented by the second sensor signal to determine the difference variable Frequency or speed is formed]; [paragraph 18-21: differential reflections, shown as radial velocity]; [paragraphs 30-31: the distance of the object 210 from the entry into the distance range  with the information from the second sensor 120 (and possibly the distance between the first and second sensors) 140 or 150 can be well estimated (ie determined or interpolated) with the aid of the measured and calculated speed information (radial speeds and impact speed), which can be seen from
FIG. 2]; [paragraphs 24: the approach of the object to the vehicle 100 is detected both by the first sensor 110 and by the second sensor 120, but from different viewing angles]; paragraph 36: ]; [paragraph 29: an interconnection of at least two such simple and thus inexpensive sensors, which are arranged at different positions in the vehicle, in particular using two cheap radar sensors and a central control unit which can process and combine the individual information]; [paragraph 35: By dynamically changing these generated (signal) values, for example, the offset of the object in relation to the vehicle can then be determined more precisely and the orientation / angle to the ego vehicle can also be derived]; [Figures 1-4].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997) to have “the vehicle radar system is arranged to determine an angle position relative the vehicle radar system  for a target object from a difference of radial velocity of the first and second sensor arrangements”, as taught by Kai et al. (‘390) for the purpose of determining the offset of the object in relation to the vehicle more precisely [Kai et al. (‘390) – paragraph 35].
Regarding Claim 2, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention. Muhlenberg et al. (‘884) further discloses “the first maximum gain extensions are mutually parallel [Figure 4] (Compare application, Fig 1), the respective maximum gain axis in the forward direction of the vehicle are mutually parallel. This results from the relative angles and symmetry at which the kidney patterns are positons relative to each other]; [claim 3: one of the two monitoring directions (42, 44) can be arranged parallel or essentially parallel to the direction of travel (F) of the vehicle (100); [paragraph 15: a monitoring distance is monitored in the first monitoring direction essentially to the same extent as in the second monitoring direction. This preferably leads to the kidney shape of the monitored area being formed in a symmetrical or essentially symmetrical manner].”
Regarding Claim 3, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention. Muhlenberg et al. (‘884) further discloses “the radar sensor arrangements are arranged to be mounted to a vehicle, having a forward direction, such that the first maximum gain extension extends in the forward direction, and such that the corresponding first maximum gain azimuth angle is formed between the boresight extension and the first maximum gain extension [Figure 4] (Compare application, Fig 1), the respective maximum gain axis in the forward direction of the vehicle is such that the corresponding first maximum gain azimuth angle is formed between the corresponding boresight extension the corresponding maximum gain extension]; [paragraph 10: The monitoring directions, which according to the invention can also be referred to as the main monitoring directions of the kidney-shaped monitoring area, preferably enclose an angle to one another. This angle is formed in particular in the range between approx. 30 ° and approx. 150 °.]; [paragraph 15: a 
Regarding Claim 4, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention. Muhlenberg et al. (‘884) further discloses “of the antenna radiation pattern for each of the receiver antenna devices has a lower gain in the boresight extension than at a second maximum gain azimuth angle  where there is a second maximum gain.  [Figure 4: (Compare application, Fig 1), each antenna radiation pattern has a lower gain in its boresight extension than at a second maximum gain azimuth angle where there is a second maximum gain]”. 
Regarding Claim 5, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention. Muhlenberg et al. (‘884) further discloses “the overlap part enables an overlap processing 
Regarding independent claim 9, which is a corresponding method claim of independent system claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention as shown above for claim 1.
Regarding claim 10, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 2, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention as shown above for claim 2.
Regarding claim 11, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 3, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention as shown above for claim 3.
Regarding claim 12, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 4, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention as shown above for claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1)/Alland et al. (US 2017/0309997 A1)/Kai et al. (DE 102009047390 A1), and further in view of Bernier (US 20040169663 A1).
Regarding Claim 6, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.
However, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) does not explicitly disclose “the vehicle radar system is arranged to synchronize the first and the second radar sensor arrangements such that a number of detections are doubled for the target object when the target object is in the field of view of both of the first and the second radar sensor arrangements.”
 teaches “the vehicle radar system is arranged to synchronize the first and the second radar sensor arrangements such that a number of detections are doubled for the target object when the target object is in the field of view of both of the first and the second radar sensor arrangements [paragraph 64: Figure 6A: two sensors, sensor A and sensor B are adjusted…create an increased overlap of the sensors field on view...the images from each source are mapped to the geometric surface and then to display for a coherent image of the area… detects object 52 or 54…(Since the field of view for the two sensors are overlapped and both sensors detect same object, the number of detections for the object is doubled)].”
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) to have “the vehicle radar system is arranged to synchronize the first and the second radar sensor arrangements such that a number of detections are doubled for the target object when the target object is in the field of view of both of the first and the second radar sensor arrangements”, as taught by Bernier (‘663) to provide a coherent view of the target or a field of interest for improved detection [Bernier (‘663) - paragraph 2].

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1)/Alland et al. (US 2017/0309997 A1)/Kai et al. (DE 102009047390 A1), and further in view of Gillian et al. (US 10,503,883 B1).
Regarding Claim 7, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.
However, Muhlenberg et al. (‘884)/Kai et al. (‘390) does not explicitly disclose “the at least two transmitter antenna devices are arranged to transmit a first relative antenna radiation pattern and a second relative antenna radiation pattern diagram, where the first relative antenna radiation pattern is obtained by feeding two of the transmitter antenna devices  in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two of the transmitter antenna devices out of phase with each other.”
In the same field of endeavor, Gillian et al. (‘883) teaches “the at least two transmitter antenna devices are arranged to transmit a first relative antenna radiation pattern and a second relative antenna radiation pattern diagram, where the first relative antenna radiation pattern is obtained by feeding two of the transmitter antenna devices  in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two of the transmitter antenna devices out of phase with each other [claim 1: initiating transmission of outgoing frequency-modulated continuous-wave (FMCW) radio frequency (RF) radar signals via a plurality of transmitting antennas of the computing device using beamforming techniques, the transmitting antennas collocated to enable the beamforming techniques such that a radiation pattern generated by the transmitting antennas comprises constructive interference and destructive interference].”
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. the at least two transmitter antenna devices are arranged to transmit a first relative antenna radiation pattern and a second relative antenna radiation pattern diagram, where the first relative antenna radiation pattern is obtained by feeding two of the transmitter antenna devices  in phase, while the second relative antenna radiation pattern diagram is obtained by feeding two of the transmitter antenna devices out of phase with each other”, as taught by Gillian et al. (‘883)  for enhancing the functionality of radar system.
Regarding claim 13, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 7, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390)/Gillian et al. (‘883)discloses all the claimed invention as shown above for claim 7.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muhlenberg et al. (EP 2735884 A1)/Alland et al. (US 2017/0309997 A1)/Kai et al. (DE 102009047390 A1), and further in view of Moss (EP 2876460).
Regarding Claim 8, which is dependent on independent claim 1, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) discloses all the claimed invention.
However, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) does not explicitly disclose “the vehicle radar system is constituted by a radar system where the at least two transmitter antenna devices are arranged to transmit a Frequency Modulated Continuous Wave, FMCW, chirp signal.”
the vehicle radar system is constituted by a radar system where the at least two transmitter antenna devices are arranged to transmit a Frequency Modulated Continuous Wave, FMCW, chirp signal [Figure 1-2: two Tx and Rx antennas]; [Figure 3: FMCW chirps]; [paragraph 1: each sweep signal is in the form of an FMCW (frequency modulated continuous wave chirp signal].”
 It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390) to have “the vehicle radar system is constituted by a radar system where the at least two transmitter antenna devices are arranged to transmit a Frequency Modulated Continuous Wave, FMCW, chirp signal”, as taught by Moss (‘460) for the purpose of finding a suitable design which uses FMCW chirps improving range resolution.
Regarding claim 14, which is dependent on independent claim 9, and which is a corresponding method claim of system claim 8, Muhlenberg et al. (‘884)/Alland et al. (‘997)/Kai et al. (‘390)/Moss (‘460) discloses all the claimed invention as shown above for claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonthron (US 2005/0225481 A1) discloses method and apparatus for automotive radar sensor.
 (EP 2023156 A2) describes detection apparatus and methods (paragraphs 11-14, 26-53, 61-62, 116 and Figures 1-2.
Delphi Tech Inc (EP 1566657 A2) describes collision detection system and method of estimating target crossing location (paragraphs 5, 12-15, 19, 21 and Figures 1-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648